Citation Nr: 1733217	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  11-11 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent prior to November 29, 2016, for limitation of extension of residuals of foreign body removal, right knee with chronic discomfort.  

2.  Entitlement to a disability rating greater than 30 percent as of November 29, 2016, for limitation of extension of residuals of foreign body removal, right knee with chronic discomfort.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active service in the United States Army from January 1997 to January 2001.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

This case was remanded by the Board in July 2016, for additional development.  Thereafter, the evaluation for the Veteran's service-connected right knee disability was increased to 30 percent, effective November 29, 2016.  See February 2017 Rating Decision.  The assigned rating is less than the maximum available benefits that can be awarded and the Veteran has not withdrawn his appeal.  Accordingly, the issue remains in appellate status.  See AB v. Brown, 6 Vet App 35 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).


FINDINGS OF FACT

1.  For the period prior to November 29, 2016, the Veteran's service-connected right knee disability was manifested by painful motion, with noncompensable levels of limited flexion and extension; the knee was not manifested by recurrent subluxation or lateral instability, ankylosis, dislocation of semilunar cartilage, additional symptoms as a result of the removal of semilunar cartilage, impairment of the tibia or fibula, genu recurvatum, or scarring that is symptomatic.  There is no X-ray evidence of arthritis.

2.  Since November 29, 2016, the Veteran's service-connected right knee disability has been manifested by painful motion with extension limited to 20 degrees and a noncompensable level of limited flexion; the knee is not manifested by ankylosis, extension limited to 30 degrees or more, nor impairment analogous to nonunion of the tibia or fibula with loose motion, requiring brace.  There is no X-ray evidence of arthritis.

CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 percent for limitation of extension of residuals of foreign body removal, right knee with chronic discomfort were not met prior to November 29, 2016.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5010, 5260, 5261 (2016).

2.  Since November 29, 2016, the criteria for a disability rating greater than 30 percent for limitation of extension of residuals of foreign body removal, right knee with chronic discomfort are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, DC 5261 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by letter on November 16, 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also satisfied its duty to assist the Veteran in the development of his claim.  Service treatment records and pertinent post-service records, have been obtained and associated with Virtual VA and VBMS electronic file systems.  The Veteran has also submitted potentially relevant documents and argument in support of his claim, including personal statements.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

VA examinations were provided in November 2009, March 2015, and November 2016.  An addendum opinion was obtained in February 2017.  The Board may assume the competence of VA examiners and the adequacy of a VA medical opinion unless either is challenged.  Here, the Veteran has not alleged any prejudice caused by a deficiency in the examinations or specifically challenged the opinions provided.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010).  Accordingly, there is adequate medical evidence of record to make a determination in this case.  

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.

Law and Analysis

The Veteran is seeking higher disability ratings for his service-connected right knee disability.  

Disability ratings are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is considered when assigning disability ratings.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  A review of the recorded history of a disability is necessary in order to make an accurate rating.  38 C.F.R. §§ 4.2, 4.41 (2016).  The regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's right knee disability is evaluated as 10 percent disabling prior to November 29, 2016 under DCs 5260-5010 and as 30 percent disabling under DC 5261 thereafter.

Arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis, which will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DCs 5003 and 5010.  

Under DC 5260 where flexion is limited to 45 degrees, a 10 percent rating is assigned.  When flexion is limited to 30 degrees, a 20 percent rating is assigned; and when flexion is limited to 15 degrees, a 30 percent rating is assigned.  38 C.F.R. § 4.71a.  

Under DC 5261, where extension is limited to 10 degrees, a 10 percent rating is assigned.  When extension is limited to 15 degrees, a 20 percent rating is assigned; when limited to 20 degrees, a 30 percent disabling is assigned; when limited to 30 degrees, a 40 percent rating is assigned and when extension is limited to 45 degrees, a 50 percent rating is assigned.  Id. 

Normal range of motion in the knee is 0 degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71a, Plate II.

Separate ratings may be assigned for disability of the same joint under DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg).  VAOPGCPREC 9-04.  Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  

A. disability rating greater than 10 percent prior to November 29, 2016

Evidence relevant to the severity of the Veteran's service-connected right knee disability includes, in addition to his assertions of increased symptomatology, VA clinical records, and VA examination reports.  The Veteran has submitted multiple lay statements from family, friends, and co-workers relating their observations of the Veteran's progressively worsening right knee disability and how it has impacted his ability to work, play sports, or perform everyday activities such as walking, standing and sitting and  household chores/home maintenance.  See VA Form 21-4138s dated February 8, 2010, February 9, 2010, February 10, 2010, and February 15, 2010.

In connection with the Veteran's most recent claim for increase is a December 2009 VA examination report, which shows his Veteran's history of right knee disability was briefly summarized.  A summary of right knee symptoms included daily pain, with an intensity of 8/10 on the pain scale,  weakness, stiffness, instability, locking, fatigue and lack of endurance. Precipitating factors included climbing up or down a ladder or fork lift, prolonged standing and, using stairs, kneeling, carrying heavy objects, and driving his truck with a clutch.  The Veteran reported that he had recently fallen down some stairs at his home after his knee gave way, which is happening about once every 1-2 week at this point.  He also reported that his right knee sometimes hyperextends and will give-way backwards.  Alleviating factors include rest, pain medication, and knee braces, which he wears on a constant basis.  He also reported daily flare-ups, which he described as severe and lasting at least 10 minutes or more during which time he has limited range of motion.  Currently he is employed with a fencing company, which requires climbing up on forklifts and carrying heavy pipe, and is working with some mild restrictions.  His right knee disability also limits his ability to work on his Harley Davidson.  He has had no additional surgeries since the initial injury in 1998.

Examination revealed the tibial tuberosity, medial and lateral condyles of the tibia and medial and lateral epicondyles of the femur and patella were all in anatomic alignment without deformity.  There was no evidence of atrophy, genu verum, genu valgum effusion, or bulges.  The all ligaments were intact and without laxity.  The Veteran was also neurovascularly intact.  Range of motion was 0 to 128 degrees with mild crepitus, but no additional limitations following repetitive motion.  There was positive patellofemoral grind, but McMurray testing was negative.  X-rays  of the right knee showed a congenital variant with failure effusion of the ossification center of the superior lateral right patella.  The diagnosis was patellofemoral syndrome.  

Subsequently dated VA outpatient treatment records between 2009 to 2015 show periodic evaluation of the Veteran's right knee disability.  In general, while he continued to report chronic pain and related symptoms, there is no indication of a worsening in range of motion or functional impairment.  Moreover, by 2013, surgery for an intracranial meningioma (brain tumor) appeared to be the chief focus of his medical care.

Also of record is a March 2015 VA examination report.  The examiner interviewed the Veteran, reviewed the claims file and summarized the medical history and findings reflected therein.  He reported increasing difficulty with right knee pain, stiffness, and a limp when walking, but no flare-ups that impact function of the knee or any other functional loss/impairment of the knee.  On examination range of motion revealed the Veteran had flexion to 115 degrees, and normal (0 degrees) extension with no additional limitation after repetitive motion testing.  Pain was noted on examination which limited the Veteran's ability to bend and also evidence of pain with weightbearing.  There was no evidence of crepitus and no localized tenderness or pain on palpation.  The knee was not significantly limited by pain, weakness, fatigability, or incoordination.  The examiner noted that factors causing functional loss included less movement than normal and pain on movement of the right knee.  Muscle strength testing was 5/5 and joint stability testing was normal, with no reduction in muscle strength or muscle atrophy.  There was no history of recurrent patellar subluxation/dislocation or effusion and no X-ray evidence of arthritis.  The Veteran did not report using any assistive devices.  The examiner noted that the right knee disability impacted the Veteran's ability to work in that he should avoid prolonged standing or walking and excessive knee loading.  However he could perform any type of occupational task without significant restrictions.  

Based on the preceding evidence, the criteria for a rating greater than 10 percent for the Veteran's right knee disability are not met.  The worst recorded range of motion was during VA examination in 2015 (0 degrees extension to 115 degrees flexion).  Therefore, if strictly rated under range-of-motion diagnostic codes, the Veteran's right knee disability would be rated as noncompensable.  However under 38 C.F.R. § 4.59 joints that are actually painful, unstable, or malaligned should be entitled to at least the minimum compensable rating for the joint, even if arthritis is not present.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  Therefore, the Veteran's chronic pain associated with physical activities, supports a 10 percent rating under DC 5261 or DC 5260.  See 38 C.F.R. § 4.71a.  

Accordingly, the Board finds that the Veteran's impairment due to his right knee disability for the period prior to November 29, 2016 is most consistent with a 10 percent rating and that the level of disability contemplated in DC 5260 to support the assignment of a 20 percent or rating or higher is absent.

B.  disability rating greater than 30 percent since November 29, 2016

The current 30 percent disability rating is based, in part on findings from a November 29, 2016 VA examination.  At that time the Veteran reported flare ups of sharp, stabbing knee pain, which limits his walking and ability to run.  Range of motion testing revealed flexion to 110 degrees and extension to 0 degrees with no additional loss of function or motion after repetitive-use testing.  There was no evidence of pain with weight bearing or non weightbearing or with passive range of motion.  There was no objective evidence of crepitus.  Pain, fatigue and weakness significantly limit functional ability with repeated use over a period of time.  Flare-ups causes further limited motion of flexion to 80 and extension to 20 degrees.  Muscle strength testing was 5/5 with no reduction in muscle strength or evidence of muscle atrophy.  There was no evidence of ankylosis and joint stability testing was normal.  There was no history of recurrent patellar subluxation/dislocation or effusion and no X-ray evidence of arthritis.  The Veteran reported that he regularly used a cane for assistance with ambulation.  See also February 2017 VA Addendum.  

Review of the remainder of the claims file shows that very few treatment records pertaining to the Veteran's right knee disability have been associated with the claims file since the VA examination.  

While this evidence supports the grant of a 30 percent disability rating, a higher evaluation is not warranted.  The Veteran is currently in receipt of the highest rating available under DC 5260.  In order to warrant a higher 40 percent rating alternatively under DC 5261, the Veteran would have to have knee extension limited to 30 degrees.  Furthermore his measurable range of knee motion indicates that he does not have ankylosis, much less unfavorable ankylosis, or a disability akin to an individual with ankylosis as required for a 40 percent, or higher rating.  

Accordingly, the Board finds that the Veteran's impairment due to his right knee disability since November 29, 2016 is most consistent with a 30 percent rating and that the level of disability contemplated in DC 5261 to support the assignment of a 40 percent or rating or higher is absent.

With regard to both timeframes, the Veteran has been able to take care of his activities of daily living and even with repetitive use there is no significant loss of motion.  Given that his complaints do not prevent him from achieving substantial measured range of motion of the right knee it does not support a finding of additional functional loss for higher ratings.  In addition, his complaints of pain have been taken into consideration in the assigned 10 and 30 percent evaluations.  See 38 C.F.R. § 4.71, DCs 5260 5261; 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202  (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Board has considered whether the Veteran would be entitled to a higher or separate rating under any other diagnostic code.  The Board notes a separate rating under DC 5260 would only be permitted where limitation of flexion was compensable, which is not the case herein because no limitation of flexion to 45 degrees is shown.  See VAOPGCPREC 9-04 (2004).  The only other possibilities for a higher disability rating would be under DC 5256, for ankylosis; under DC 5257 for recurrent subluxation or lateral instability; under DC 5258, for a dislocated semilunar cartilage; under DC 5259, for absence of the semilunar cartilage (i.e. meniscectomy); under DC 5262, for nonunion of the tibia and fibula; or under DC 5263 for genu recurvatum, none of which are present in this case.  38 C.F.R. § 4.71a. 

The Board has also considered whether the service-connected disabilities claims should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321 (b)(1).  However, in this case, the Board finds that the record does not show that the disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96.  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected right knee disability are inadequate.  The Veteran has also reported chronic right knee pain and other functional loss, which are expressly contemplated by the rating criteria which assess pain, range of motion and limitation of function.  Moreover, ratings in excess of those assigned for the different time periods at issue are provided for certain manifestations for of the service-connected right knee, but the medical evidence shows that those manifestations are not present.  As such, the Board concludes that referral for extraschedular consideration is not warranted here. 

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, 27 Vet. App. 484, 493-97 (2016).

Finally, the Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record as a whole does not raise an inferred claim for a TDIU as there is no evidence that the Veteran's service-connected right knee disability prevents him from maintaining employment.


ORDER

For the period prior to November 29, 2016, a disability rating greater than 10 percent for limitation of extension of residuals of foreign body removal, right knee with chronic discomfort is denied.

For the period since November 29, 2016, a disability rating greater than 30 percent for limitation of extension of residuals of foreign body removal, right knee with chronic discomfort is denied.


____________________________________________
Kelli A. Kordich 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


